Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-2008

USA v. Jacobs
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3397




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Jacobs" (2008). 2008 Decisions. Paper 504.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/504


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-3397


                                   UNITED STATES

                                            v.

                                  QUADRE JACOBS,

                                                       Appellant.


                Appeal from the Order of the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Crim. No. 00-cr-00313-9)
                       District Judge: Honorable J. Curtis Joyner

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 11, 2008
                                    ____________

            Before: SLOVITER, FUENTES, and ALDISERT, Circuit Judges.

                              (Filed: September 23, 2008 )




                                       OPINION


FUENTES, Circuit Judge:

      Quadre Jacobs appeals from his 240-month post-Booker resentencing following

his conviction for gun and drug-related offenses. He argues that the District Court erred
by including relevant conduct for which the jury acquitted Jacobs to determine his

offense level in the United States Sentencing Guidelines. Jacobs also argues that the

District Court erred by not considering the sentencing factors enumerated in 18 U.S.C.

§ 3553(a) to reduce his sentence. For the reasons stated below, we will affirm.1

       Because we write exclusively for the parties, we only discuss the facts and

proceedings to the extent necessary for resolution of this case. Jacobs was indicted with

thirteen other individuals in a drug conspiracy. He was charged with five counts,

including conspiracy to distribute more than 50 grams of cocaine base. A jury convicted

him of all charges except the conspiracy charge. At sentencing, the District Court

increased Jacobs’s offense level based on relevant conduct, which included Jacobs’s

involvement with the other defendants in the drug trafficking conspiracy pursuant to

U.S.S.G. § 1B1.3(a)(1)(B), resulting in a sentence of 420 months’ imprisonment. Jacobs

appealed to this Court, which affirmed the sentence. Jacobs then petitioned for certiorari

to the United States Supreme Court, which vacated the ruling of this Court in light of

United States v. Booker, 543 U.S. 220 (2005). This Court remanded to the District Court

for resentencing.

       At resentencing, the District Court heard testimony from friends and family about

Jacobs’s positive qualities and his difficult childhood. The District Court again increased




   1
      The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

                                             2
Jacobs’s offense level based on relevant conduct, but reduced his sentence to 240 months’

imprisonment after considering the apparent disparity between Jacobs’s sentence

compared to those of similarly-placed defendants as provided under 18 U.S.C. § 3553(a),

which permits the Court to tailor the sentence after considering various factors.

       On appeal, Jacobs argues that the District Court erred by increasing the offense

level based on relevant conduct of which Jacobs was acquitted. Jacobs also argues that

the District Court’s sentence was unreasonable because the Court failed to consider the

sentencing factors enumerated in 18 U.S.C. § 3553(a).2

       As an initial matter, we have previously stated that a sentencing court is free to

consider “relevant conduct, including conduct resulting in acquittal, that was prove[n] by

a preponderance of the evidence” to determine a defendant’s sentence. U.S. v. Jimenez,

513 F.3d 62, 88 (3d Cir. 2008); see also U.S. v. Grier, 475 F.3d 556, 568 (3d Cir. 2007)

(holding that, post-Booker, a court may apply a preponderance of the evidence standard to

all facts relevant to determine a sentence under the Guidelines). After hearing lengthy

argument from counsel on the issue, and discussing the significant amount of testimony

from the trial that linked Jacobs to the drug conspiracy, the District Court noted that it

“remained mindful of [Jacobs’s] participation” in the drug trafficking activity with his




   2
       We review the District Court’s determination of a sentence for reasonableness,
which requires us to ensure that the district court gave “meaningful consideration” to the
sentencing factors set out in § 3553(a). United States v. Cooper, 437 F.3d 324, 329 (3d
Cir. 2006).

                                              3
brothers and others charged in the conspiracy. App. at 89. Accordingly, the District Court

did not err when it considered relevant conduct in calculating Jacobs’s offense level.

       Moreover, the record is clear that the District Court adequately considered the

sentencing factors in 18 U.S.C. § 3553(a) and ultimately imposed a sentence below the

advisory guideline range. United States v. Charles, 467 F.3d 828, 831 (3d Cir. 2006).

The District Court expressly noted its obligation to evaluate the § 3353(a) factors, and

discussed the apparent disparity between Jacobs’s sentence and the sentences of similarly-

placed defendants. The District Court also discussed the severity of the crime, including

the number of lives adversely affected by the distribution of crack cocaine in the

community in which Jacobs lived. In the end, the District Court resentenced Jacobs to

240 months, which was 180 months less than his original sentence and fifteen years

below the guideline range.

       Given the deference afforded to a trial court judge’s application of the § 3553(a)

factors, especially a judge who has imposed a sentence below the Guidelines range, this

Court concludes that the District Court’s sentence was a substantively reasonable

balancing of the statutory factors. Cooper, 473 F.3d at 330-31.

       For the foregoing reasons, we will affirm the District Court’s judgment of

sentence.




                                             4